Citation Nr: 1416254	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  12-10 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, depression, adjustment disorder and posttraumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and K.H.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1985 to September 1985, and in the U.S. Army from April 1986 to September 2006.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

A hearing on this matter was held before the undersigned Veterans Law Judge sitting at the RO on August 17, 2012.  The hearing transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the undersigned fully explained the issues involved.  See August 2012 Board transcript, page 2.  A representative of the Kentucky Department of Veterans Affairs represented the Veteran at the hearing. The undersigned also suggested the submission of evidence that may have been overlooked and what was necessary to prove the Veteran's claims.  See Board 
transcript, pages 14-20.

Although the Veteran filed a claim seeking service connection for PTSD, he has been diagnosed with, and has sought treatment for, multiple psychiatric disorders, including depression, anxiety disorder, adjustment disorder, and depression.  The Court has held that, although an appellant's claim identified as a certain mental disability, the claim cannot be limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) that his mental condition, however described, causes.  Id.  Thus, the issue has been recharacterized as shown on the title page.  Clemons, supra.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA mental disorders examination in March 2011.  The examiner diagnosed the Veteran with adjustment disorder.  The examiner found that the Veteran does not have PTSD based on fear of hostile military activity, stating that during the examination the Veteran had specifically denied fearing for his life or for the life of others; however, he did not reconcile this finding with the clinical notes of record in which the Veteran indicated on numerous occasions that he feared for his life while serving in Iraq.

An addendum opinion was requested so that the examiner might address whether the diagnosed adjustment disorder was related to a March 2003 episode of major depressive disorder during service.   The addendum was received in July 2011.  The examiner found that the Veteran's psychiatric disorder was less likely than not related to any event or incident in service, to include the March 2003 episode of depression.  The examiner speculated that the service treatment record represents an effort by the Veteran to "build a case in anticipation of his retirement from the Army and was working adaptively to be sure to document any possible avenue to increase his retirement pay or insure future benefits."  The examiner offered no rationale for this conclusion, nor did he cite to any medical evidence or literature as support.  Upon review of the examination report, another contemporaneous examination is needed.  

During his August 2012 hearing, the Veteran identified non-VA treatment providers who have treated him for his psychiatric symptoms.  These records must be obtained, pending any necessary release from the Veteran, as they may be relevant to his claim.  38 C.F.R. § 3.159(c)(1).  

The Veteran has also indicated that he receives treatment for his psychiatric disorder at Ireland Army Community Hospital as a retiree.  These records must be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Updated VA treatment records must also be obtained.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain the Veteran's records from Hall and Associates in Lawton, Oklahoma; and Dr. B. in Radcliffe, Kentucky.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

2.  Obtain all VA treatment records dated since March 2012.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

3.  Obtain all records of mental health treatment from Ireland Army Community Hospital since September 2006.   If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

4.  Then, schedule the Veteran for VA examination before a VA psychiatrist or psychologist who has not previously examined him.  The claims folder should be made available to the examiner in conjunction with the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  Any testing deemed necessary should be conducted, and the results of any such testing completed should be included in the examination report.  All pertinent pathology shown on examination should be annotated in the evaluation report.  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  The examiner must review the Veteran's claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis, to include fear of hostile military or terrorist activity while serving in Iraq, and comment upon the link between the current symptomatology and the Veteran's stressor(s).  

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other psychiatric disorders, such as anxiety disorder, depression, and adjustment disorder, that are at least as likely as not related to his active military service.  

All opinions must be set forth in detail and explained in the context of the record.  The examiner is also requested to comment on the 2011 VA examination report and addendum report.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

Ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained. 

5.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


